Citation Nr: 1016585	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  01-08 400A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an initial evaluation for post-operative 
recurring perianal cysts, to include perirectal fistulae, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1988 to 
January 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 Regional Office (RO) in St. 
Petersburg, Florida rating decision, which granted 
entitlement to service connection for reoccurring perianal 
cyst, postoperative, and assigned a noncompensable rating, 
effective from August 8, 1997.  

Thereafter, a subsequent August 1999 rating decision 
increased the Veteran's rating to 10 percent, effective from 
August 8, 1997.  Regardless of the RO's actions, the issue 
remains before the Board because the increased rating was not 
a complete grant of the maximum benefits available.  See AB 
v. Brown, 6 Vet. App. 35 (1993).

The Board notes that in March 2005 the Veteran withdrew his 
prior hearing request before the Board.  Regulations provide 
that a veteran may withdraw a hearing request at any time 
before the date of the hearing.  See 38 C.F.R. § 20.704(e) 
(2009).

The Veteran's case was remanded by the Board for additional 
development in January 2001, May 2005, and April 2008.  The 
case is once again before the Board.

Initially, the Board notes that in a February 2008 rating 
decision the RO denied entitlement to a total disability 
rating based on individual unemployability.  The claims file 
does not indicate the Veteran has perfected an appeal with 
respect to this claim as required pursuant to 38 C.F.R. 
§ 20.1103 and, therefore, the issue is not on appeal.  
However, the Board notes that in a January 2010 statement the 
Veteran continues to raise the argument that he currently is 
unemployed due to his service-connected disabilities.  
Therefore, the issue is referred to the AOJ for appropriate 
action.  




FINDINGS OF FACT

1.  The Veteran's perianal cyst removal has resulted in 
multiple scars that are painful, which do not cover 20 to 40 
percent of the entire body, 20 to 40 percent of exposed 
areas, and which do not require systemic therapy (such as 
corticosteroids or other immunosuppressive drugs).

2.  The Veteran's perianal cysts are manifested by pain, 
tenderness, and intermittent drainage requiring the use of 
pads, but without incontinence.   
 
3.  The Veteran's perianal cysts do not present an 
exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 10 percent 
for post-operative recurring perianal cyst scarring, to 
include perirectal fistulae, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Codes (DCs) 
7899-7806 (2002-2009).

2.  The criteria for a separate disability rating of 10 
percent under DC 7335-7332, but no more, for the post-
operative recurring perianal cysts, to include perirectal 
fistulae, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 
4.7, 4.114, DCs 7332, 7335 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all the evidence submitted 
by or on behalf of the Veteran.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
request that the Veteran provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.

As to VA's duty to notify, this appeal arises from the 
Veteran's disagreement with the initial evaluation following 
the grant of service connection for reoccurring perianal 
cyst, postoperative.  The United States Court of Appeals for 
the Federal Circuit and the United States Court of Appeals 
for Veterans Claims (Court) have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Nevertheless, the Board notes that VCAA letters dated in 
October 2001, September 2002, November 2002, May 2003, and 
June 2008 fully satisfied the duty to notify provisions.  See 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159(b)(1) (2009); Quartuccio, at 187.  The Veteran was 
advised that it was ultimately his responsibility to give VA 
any evidence pertaining to the claim.  The letters informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.  The June 2008 
letter also explained to the Veteran how disability ratings 
and effective dates are determined.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
treatment records are in the file.  In that regard, the Board 
notes that its April 2008 remand instructed the AMC to 
request VA treatment records from all appropriate facilities 
rendering care between October 2003 and December 2004.  To 
that end, in August 2009 the AMC sent a request for treatment 
records to the Veterans Center in Baton Rouge, Louisiana.  In 
a letter dated September 11, 2009, the AMC received a 
response from the Baton Rouge Veterans Center Readjustment 
Counseling Services stating that no records were discovered.  
However, the letter noted that the location provided 
counseling services and not medical records.  The letter 
directed the AMC to the Baton Rouge OPC, a clinic in the 
Southeast Louisiana Veterans Healthcare System in New 
Orleans.  In this case, the Board finds that the AMC 
substantially complied with the April 2008 Board remand 
instructions, in that it sought VA treatment records from 
October 2003 to December 2004 from Bay Pines, and 
specifically from the Ft. Myers VA Outpatient Clinic.  See 
Stegall v. West, 11 Vet. App. 268 (1998) (holding that where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance).  In a January 2010 letter, furthermore, the 
Veteran stated that he was providing the missing records from 
the Baton Rouge Veterans Center that the VA had been seeking.  
Significantly, the Board observes that the submitted material 
shows treatment during the relevant period only from December 
2004, indicating that treatment records from October 2003 to 
that point did not exist.  Finally, the Board notes that the 
April 2008 remand instructions directed that the AMC contact 
all VA locations where the Veteran received treatment from 
October 2003 and December 2004.  In this case, the Board 
finds no specific information of record to suggest that the 
Veteran was otherwise receiving treatment from the Baton 
Rouge OPC during the requested time period, nor has the 
Veteran so argued.  As such, the Board finds that a remand to 
request further records from the Baton Rouge OPC would serve 
no useful purpose and that failure to make such a request 
does not prejudice the Veteran.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Furthermore, private treatment records identified by the 
Veteran have been associated with the claims file, to the 
extent possible.  To that end, the Board notes that the April 
2009 remand also afforded the Veteran an additional 
opportunity to provide relevant private treatment records.  
In compliance with the above directive, a June 2008 letter 
from the RO requested that the Veteran provide additional 
private treatment records or an authorization from the 
Veteran to permit the VA to pursue such records.  The Veteran 
provided such a letter and provided information regarding a 
Dr. J. O., who the Veteran stated provided treatment for knee 
problems.  The Board notes that treatment records from Dr. J. 
O. have been requested previously and indicate solely 
orthopedic treatment.  Indeed, the Veteran concedes that the 
doctor provided only orthopedic treatment for his left knee.  
As such, further efforts to obtain records from Dr. J. O. 
serve no useful purpose.  The Veteran has not otherwise 
identified any medical records or other information that he 
felt would be relevant to his claim.    

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran appropriate VA examinations in 
March 1998, October 2006, and May 2007.  The VA examination 
reports are thorough and supported by VA outpatient treatment 
records.  The examinations discussed the clinical findings 
and the Veteran's reported history as necessary to rate the 
disability under the applicable rating criteria.  The 
examinations also discussed the impact of the disability on 
the Veteran's daily living.  Based on the examinations and 
the fact there is no rule as to how current an examination 
must be, the Board concludes the examinations in this case 
are adequate upon which to base a decision.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Increased Initial Rating

Disability ratings are assigned, under a schedule for rating 
disabilities, based on a comparison of the symptoms found to 
the criteria in the rating schedule.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2009).  When evaluating a mental disorder, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the Veteran's capacity for adjustment during periods of 
remission.  The rating agency shall assign an evaluation 
based upon all the evidence of record that bears on 
occupational and social impairment, rather than solely upon 
the examiner's assessment of the level of disability at the 
moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (2009).  If there is a 
question as to which evaluation to apply to the Veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2009).  

As the claim on appeal is from a decision that granted 
service connection and assigned an initial rating, "staged" 
ratings may be assigned, if warranted by the evidence.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

As noted above, the Veteran was service-connected for a 
recurring perianal cyst in May 1998, and assigned a rating of 
0 percent.  A subsequent August 1999 rating decision 
increased the Veteran's rating to 10 percent, effective from 
August 8, 1997.  The Veteran claims that the current rating 
does not accurately reflect the current nature of his 
disability.  

The Veteran's perianal cyst disability is rated under DCs 
7899-7806.  In this regard, the Board notes that hyphenated 
DCs are used when a rating under one DC requires use of an 
additional DC to identify the basis for the evaluation 
assigned.  38 C.F.R. § 4.27 (2009).  Here, the Veteran's 
service-connected perianal cyst disability is rated as 
analogous to dermatitis or eczema under DC 7806.  38 C.F.R. § 
4.20 (2009).

The regulations governing the evaluations of skin 
disabilities were amended during the course of the Veteran's 
appeal.  The first amendment was made affective August 30, 
2002.  Because the Veteran filed his claim in 1997, those 
regulations in effect prior to August 30, 2002 are applicable 
to his claim.  The Veteran's disorder had been rated as 
analogous to eczema, which is rated under DC 7806 (2002).  
This provided for a 10 percent evaluation when there was 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive areas.  A 30 percent evaluation was 
warranted with exudation or constant itching, extensive 
lesions, or marked disfigurement.  A 50 percent evaluation 
required ulceration or extensive exfoliation or crusting, and 
systemic or nervous manifestations, or was exceptionally 
repugnant.

Prior to August 30, 2002, a 10 percent evaluation could be 
assigned to scars that were superficial and were poorly 
nourished with repeated ulceration or that were tender or 
painful on objective demonstration.  38 C.F.R. § 4.118, DCs 
7803, 7804 (2002).  Scars could also be rated on the 
limitation of the part affected.  38 C.F.R. § 4.118, DC 7805 
(2002).  Subsequent to August 30, 2002, a 10 percent 
evaluation is warranted for scars (other than the head, face, 
and neck) that are superficial and that do not cause limited 
motion, and which cover an area or areas 144 square inches or 
greater.  38 C.F.R. § 4.118, DC 7802 (2009).  A 10 percent 
evaluation is also warranted for superficial, unstable scars 
(an unstable scar being defined as one where, for any reason, 
there is frequent loss of covering over the scar).  38 C.F.R. 
§ 4.118, DC 7803 and Note (1) (2009).  Note (2) of DC 7803 
defined a superficial scar as one not associated with 
underlying soft tissue damage.

In this case, the August 1999 rating action assigned a 10 
percent evaluation to the Veteran's disability.  While 
continuing to note DC 7899-7806, the RO specifically 
referenced former DC 7803 as the basis for the 10 percent 
evaluation.

As of August 30, 2002, DC 7806 provided for a noncompensable 
rating when less than 5 percent of the entire body or less 
than 5 percent of exposed areas are affected, and; no more 
than topical therapy is required during the past 12-month 
period.  A 10 percent rating requires that at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
be affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are required 
for a total duration of less than six weeks during the past 
12-month period.  A 30 percent rating requires that 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas be affected, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs be required 
for a total duration of six weeks or more, but not 
constantly, during the past 12- month period.  A 60 percent 
rating requires more than 40 percent of the entire body, or 
more than 40 percent of exposed areas be affected, or 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past 12-month period.  38 C.F.R. § 4.118, DC 7806.  

The Board also notes that the criterion for evaluating scars 
was again amended in September 2008. However, these 
amendments only apply to those claims filed on or after 
October 23, 2008.  Because the claim in this case was filed 
in 1997, these most recent amendments are not applicable to 
the Veteran's claim.  The Board notes that the regulations 
could be applied upon the request of the Veteran; however, no 
such request has been made by the Veteran.  

The Veteran first received treatment for perianal cysts 
during service in approximately March 1989.  The Veteran 
received treatment on multiple other occasions for the same 
during service, primarily involving incision and drainage of 
the cysts.  After service, a September 1995 treatment record 
indicated a perianal cyst with two areas of drainage.  On 
follow-up examination in October 1995, there was no observed 
drainage or infection.

Based on the foregoing, the Veteran was afforded a VA 
examination in March 1998.  At that time, the Veteran 
reported recurring perianal cysts that drained constantly and 
for which he wore pads because he did not want the cysts to 
drain onto his clothing.  On examination, there were two 
small lesions without significant drainage.

In February 1999 and March 1999, VA treatment records 
indicated a draining abscess or cyst in the perineal area.  
In March 2000, the Veteran was seen for an anal abscess that 
had been draining for approximately one week.  In a separate 
record from the same day, the Veteran reported terrible pain 
related to a perirectal abscess that was not healing.  An 
April 2000 follow-up record indicated that the abscess was 
still draining and that the Veteran had trouble sitting.  In 
June 2000, the Veteran underwent an examination for perianal 
fistula disease, at which time an obvious draining fistula 
tract and several scars from previous incision and drainage 
procedures were noted.  The Veteran underwent a colonoscopy 
in October 2000, at which time the Veteran had multiple 
fistulae in the perirectal region, with two draining scant 
amounts of discharge with some induration.  Several days 
after the procedure, the Veteran reported increased drainage.

In March 2001, the Veteran reported a ten year history of 
pilonidal cysts that were draining and painful.  On 
examination there was some observed brown drainage, but the 
area was nontender.  In June 2001, the Veteran underwent 
fistulotomies and seton placement and later that month the 
seton was replaced.  Another seton was placed during a July 
2001 procedure.  The Veteran noted in October 2001 that 
following his July 2001 seton placement that he had had pus 
drain intermittently from the site, but that drainage had 
lessoned over time.  The Veteran did have tenderness in the 
area of the seton placement.  In November 2001, the Veteran 
reported that the pain from his perirectal abscess was 9 out 
of 10.  A September 2002 record noted no discharge and that 
an anal fistula had been repaired with sutures still in 
place.  The Veteran received intermittent treatment 
thereafter with complaints similar to those already noted.

The Veteran was afforded a VA examination in October 2006.  
At that time, the Veteran reported that his cyst had been 
draining off and on and that the lesion was painful, but did 
not interfere with his daily activities.  The Veteran stated 
that this condition had remained constant for some time.  On 
examination, there was a 0.5 cm circular fistula on the 
Veteran's right buttock with the wick protruding and no 
drainage.  

The Veteran was afforded another VA examination in May 2007.  
The examiner noted review of the claims file.  The Veteran 
reported daily drainage that forced him to change dressings 
five times per day and twice at night.  The Veteran also 
noted intermittent sharp pain.  The Veteran reported no 
problems with sphincter control, incontinence, or leakage of 
bowel movements.  However, there was some urgency in 
defecation and the Veteran noted constant daily perianal 
drainage.  The Veteran had pain and tenderness that limited 
examination, but there was no drainage, discharge or 
bleeding, even with gentle manipulation.  With respect to his 
occupation, the Veteran noted problems with sitting for a 
full shift, but stated that when he was able to move around 
that his cysts and fistula were not a problem.  With respect 
to the Veteran's activities of daily living, he did no yard 
work, but was able to walk two miles, lift up to fifty 
pounds, do light housework, shop, and drive a car.  The 
Veteran had difficulty with sitting for an extended period.

From this evidence, the Board concludes that the Veteran is 
not entitled to a rating greater than 10 percent.  As 
discussed above, while the RO rated the Veteran under DCs 
7899-7806, the August 1999 rating decision assigning the 10 
percent rating specifically discussed DC 7803 as the basis 
for the 10 percent initial rating.  A rating greater than 10 
percent is unavailable under DC 7803 (2002 and 2009), as the 
10 percent rating is the highest available rating.  An 
alternative higher rating greater than 10 percent under DC 
7806 (2002) is not warranted since there was no evidence of 
exudation or constant itching, extensive lesions, or marked 
disfigurement.  There is also no indication that a rating 
greater than 10 percent is warranted under the version of DC 
7806, effective August 30, 2002, since the Veteran's body or 
exposed areas was not 20 to 40 percent affected by his 
perianal cysts, nor was there was evidence of systemic 
therapy, such as with corticosteroids or other 
immunosuppressive drugs.  Therefore, a rating greater than 10 
percent is not warranted under either version of DC 7803 or 
7806 (2002 and 2009).  

The Board notes that there are other DCs relating to skin 
disorders from 7800-7820 that provide for ratings greater 
than 10 percent with a showing of disfigurement, scars, 
bullous disorder, psoriasis, dermatitis requiring systemic 
therapy, infection or skin cancer.  As the Veteran has not 
been diagnosed with any of these other disorders, the only 
potentially applicable DC for our purposes is DC 7801 (2009), 
involving scars not of the face, head, or neck that are deep 
or that cause limitation of motion.  DC 7801 provides for a 
20 percent rating for scars covering at least 12 square 
inches (77 square centimeters) for scars that are deep and 
nonlinear.  In this case, the evidence does not indicate a 
total scar surface area exceeding 12 square inches.  Given 
the Veteran's condition, a higher rating is not available 
under this DC.   
 
Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  No higher 
rating under a different DC can be applied.  

Although DCs 7803 and 7806 cover a range of symptoms and 
manifestations of skin disability, it does not appear from 
their language to contemplate intermittent drainage requiring 
the use of an absorbent pad; thus consideration of a separate 
rating under DC 7335 does not violate 38 C.F.R. § 4.14.  

DC 7335 provides that fistulae of the anus are to be rated 
under DC 7332, for impairment of sphincter control.  DC 7332 
provides ratings based on impairment of sphincter control.  
Healed or slight impairment of sphincter control, without 
leakage, is rated noncompensably (0 percent) disabling.  
Constant slight or occasional moderate leakage is rated 10 
percent disabling.  Occasional involuntary bowel movements, 
necessitating wearing of pad, are rated 30 percent disabling.  
Extensive leakage and fairly frequent involuntary bowel 
movements are rated 60 percent disabling.  Complete loss of 
sphincter control is rated 100 percent disabling.  38 C.F.R. 
§ 4.114.

The Board acknowledges the Veteran's reports of regular 
leakage from his perianal cysts and fistulae, necessitating 
the changing of absorbent pads five times per day and twice 
per night.  The Board recognizes that the Veteran is 
competent to describe his symptoms, to include leakage 
requiring the changing of absorbent pads.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  The Board finds the 
Veteran's reported symptoms, partially confirmed by objective 
medical findings of some degree of leakage, support a 
separate 10 percent rating under DC 7335-7332, based on 
evidence consistent with constant slight or occasional 
moderate leakage from his perianal cysts and fistulae.  The 
Board also finds that such rating is warranted for the entire 
period under consideration in this appeal.  See Fenderson, 
supra.

The Board finds that a higher rating under DC 7335-7332 is 
not warranted.  Specifically, the Veteran reported regular 
drainage requiring the use of pads in the March 1998 and May 
2007 VA examinations; however, on physical examination at 
both times no significant drainage was noted and the May 2007 
examiner also noted the absence of discharge or bleeding, 
even with gentle manipulation.  During the October 2006 VA 
examination, the Veteran reported drainage off and on, but 
there was no evidence of drainage on examination.  
Examinations in October 2000 and September 2002 showed either 
no drainage or scant drainage.  In October 2001, moreover, 
the Veteran reported drainage that had decreased over time.  
However, the Board also notes evidence of drainage in some 
examinations, to include February 1999, March 1999, April 
2000, June 2000, and March 2001, as well as increased 
drainage reported by the Veteran in October 2000.  Thus, 
there is objective medical evidence of perirectal drainage 
from the Veteran's cysts and fistulae, but the objective 
evidence also shows that the drainage is not regular or 
constant.  Thus, the extent of the leakage cannot be 
considered more than occasionally moderate.  When observed, 
the drainage has never been termed more than light, to the 
extent that it was described at all, and there is no evidence 
or contention of fecal incontinence.  Based on the Veteran's 
statements and the medical evidence of record, the Board 
concludes that the degree of disability shown more closely 
approximates the criteria for a separate 10 percent under DC 
7335-7332, but no more.  

The Board has also considered the Veteran's subjective 
reports of pain due to his perianal cysts and fistulae.  
However, a separate rating for the Veteran's pain is not 
warranted because the Veteran's 10 percent rating under DCs 
7899-7806 appears to have been based on his pain and the 
instability of his lesions.  Furthermore, a compensable 
disability rating under DC 7806 or 7803 is also intended to 
take into account pain as a manifestation, and such 
symptomatology is specifically contemplated.  Thus, for this 
reason, separate ratings for pain would again violate 
38 C.F.R. § 4.14.  

The Board has considered whether the Veteran, during the 
pendency of this appeal, has ever been entitled to "staged" 
ratings.  See Fenderson, supra.  However, the Board finds 
that the Veteran's reported and observed symptomatology has 
been consistent throughout the appellate time period.  



Extraschedular Considerations

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extraschedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the Board must determine whether the Veteran's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected perianal cysts is inadequate.  A comparison between 
the level of severity and symptomatology of the Veteran's 
perianal cyst disability with the established criteria shows 
that the rating criteria reasonably describe the Veteran's 
disability level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show the Veteran 
has been hospitalized since at least 2002 for his perianal 
cysts and the surgeries prior to 2002 appear to have been 
outpatient procedures in the main.  Additionally, there is 
insufficient evidence of marked interference with employment 
due to the disabilities.  The Board acknowledges the Veteran 
claims to be unable to work due to the combination of his 
service-connected disabilities.  With respect to his perianal 
cysts, the Board notes that the Veteran has difficulty 
sitting for extended periods of time, for example difficulty 
sitting for a twelve hour shift.  However, the Veteran has 
reported that he can function in situations where he is able 
or required to move around during the course of his 
employment.  The Board notes that the Veteran is able to lift 
up to 50 pounds, walk two miles, and drive a car.  Thus, 
while the Veteran might have difficulty with wholly sedentary 
work, he has not shown marked interference with jobs that 
allow or require some freedom of movement.    

In short, there is nothing in the record to indicate that the 
service-connected disabilities on appeal cause impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  The Board, therefore, has determined that 
referral of this case for extraschedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.




ORDER

Entitlement to an initial evaluation for post-operative 
recurring perianal cyst scarring, to include perirectal 
fistulae, currently evaluated as 10 percent disabling, is 
denied.

Entitlement to a separate evaluation of 10 percent for post-
operative recurring perianal cysts under DC 7335, for 
constant slight or occasional moderate drainage requiring the 
use of absorbent pads, is granted, subject to the laws and 
regulations governing the payment of monetary awards.





____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


